Exhibit 10.1
Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Asterisks denote omissions.
EXECUTION VERSION
AMD AND BROADCOM CONFIDENTIAL
INTELLECTUAL PROPERTY CROSS-LICENSE AGREEMENT
     This Intellectual Property Cross-License Agreement (this “Agreement”)
effective as of the Effective Date, is by and between Advanced Micro Devices,
Inc., a corporation organized under the laws of Delaware and having its
corporate head office located at One AMD Place, Sunnyvale, California 94088
(“AMD”) and Broadcom Corporation, a corporation organized under the laws of
California and having its principal place of business at 5300 California Ave.,
Irvine, California 92617 (“Broadcom”).
     WHEREAS, Broadcom, AMD and Broadcom International Limited, a Cayman Islands
entity, have entered into that certain Asset Purchase Agreement dated August 25,
2008 (“APA”), pursuant to which Broadcom and Broadcom International Limited
purchased and assumed, and AMD sold, transferred and assigned to Broadcom and
Broadcom International Limited, certain assets and liabilities of the Business;
     WHEREAS, AMD desires to license to Broadcom certain intellectual property
rights and technology retained by AMD and currently used by the Business to
enable Broadcom to conduct the Business and exploit the Purchased Assets after
the Effective Date on the terms set forth herein;
     WHEREAS, Broadcom desires to license such intellectual property rights and
technology from AMD to conduct the Business and exploit the Purchased Assets on
the terms set forth herein;
     WHEREAS, Broadcom desires to license back to AMD the intellectual property
rights and technology acquired by Broadcom under the APA to enable AMD to
continue, subject to AMD’s non-competition obligations under the APA, to conduct
certain businesses retained by AMD after the Effective Date on the terms set
forth herein; and
     WHEREAS, AMD desires to license such intellectual property rights and
technology from Broadcom to conduct certain businesses on the terms set forth
herein;
     NOW, THEREFORE, in consideration of the mutual promises of the parties, and
of good and valuable consideration, it is agreed by and between the parties as
follows:
1. DEFINITIONS
For the purpose of this Agreement the following capitalized terms are defined in
this Section 1 and shall have the meaning specified herein. Other terms that are
capitalized but not specifically defined in this Section 1 or in the body of the
Agreement shall have the meaning set forth in the APA.
     1.1 “AMD Exclusive Field” means the design, development, distribution,
marketing, manufacture, use, import, license and/or sale of any IP core,
processor, integrated circuit or chipset, and Software operating thereon or in
connection therewith, to the extent that any such IP core, processor, integrated
circuit, chipset or Software (i) operates as [**]for use in [**]); or (ii)
(A) is able to execute the object code of any AMD Processor, (B) substantially
utilizes the

1



--------------------------------------------------------------------------------



 



instruction set of any AMD Processor, or (C) has a programmer’s model that is
substantially compatible with the programmer’s model of any AMD Processor.
Notwithstanding the foregoing, the “AMD Exclusive Field” does not include the
design, development, distribution, marketing, manufacture, use, import, license
and/or sale of any of the following: (1) Current Business Products, Past
Products or Roadmap Products, (2) the other products described in the first
sentence of the “Broadcom Exclusive Field” definition, (3) products [**], or
(4) products [**].
     1.2 “AMD Technology” has the meaning ascribed to it in the IP Core License
Agreement.
     1.3 “Broadcom Exclusive Field” means the design, development, distribution,
marketing, manufacture, use, import, license and/or sale of any of the
following, and the Software operating thereon or in connection therewith:
(a) Current Business Products; (b) Past Products; (c) Roadmap Products;
(d) products that are included in digital television devices; (e) products that
are included in [**] devices; (f) products that are included in [**] devices
such as [**] devices; or (g) products [**] devices, [**] devices, and other [**]
(other than [**]). Notwithstanding the foregoing, the “Broadcom Exclusive Field”
does not include the design, development, distribution, marketing, manufacture,
use, import, license and/or sale of any of the following: (A) all products made,
sold, or marketed by AMD or its Subsidiaries as of the Effective Date, other
than the Current Business Products, Past Products or Roadmap Products,
(B) future products designed by AMD or its Subsidiaries (other than Current
Business Products, Past Products and Roadmap Products) primarily for use in [**]
(and not designed primarily for the products listed in (a) through (g) above),
or for use as [**], (C) products for use in [**], or (D) products for use as
[**].
     1.4 “Confidential Information” means any and all technical and
non-technical information a party provides to another party hereunder that is
marked or otherwise identified at the time of disclosure as confidential or
proprietary or is material that should be readily recognized as confidential by
the recipient, which information may include trade secrets, know-how, firmware,
designs, schematics, techniques, software code, technical documentation,
specifications, Books and Records, plans or any other information relating to
any research project, work in process, future development, scientific,
engineering, manufacturing, marketing or business plan or financial, business or
personnel matter relating to a party, its present or future products, sales,
suppliers, customers, employees, investors or business, whether in written,
oral, graphic or electronic form. Notwithstanding the foregoing, after the
Effective Date, all Transferred Technology shall be the Confidential Information
of Broadcom, Broadcom shall be deemed to be the disclosing party of such
Confidential Information and AMD shall be deemed to be the recipient of such
Confidential Information. All Retained Technology shall be the Confidential
Information of AMD.
     1.5 “Derivative” means a modified version of a Functional Block or of an
integrated circuit comprised of a Current Business Product, Past Product or
Roadmap Product.
     1.6 “Effective Date” shall be the same date as the Closing Date.
     1.7 “Excluded Technology” means the Technology listed on Exhibit C.

2



--------------------------------------------------------------------------------



 



     1.8 “First Effective Filing Date” means the earliest effective filing date
in the particular country for any Patent or any application for any Patent. By
way of example, it is understood that the First Effective Filing Date for a
United States Patent is the earlier of (a) the actual filing date of the United
States Patent application which issued into such Patent, (b) the priority date
under 35 U.S.C. § 119 for such Patent, or (c) the priority date under 35 U.S.C.
§ 120 for such Patent.
     1.9 “Functional Block” means an IP core or similar functional block or
other component or element within, or Software in or for, a Current Business
Product or Past Product or developed as of the Effective Date for incorporation
in a Roadmap Product.
     1.10 “Game Consoles” means consumer electronic devices that attach to a
television and are primarily marketed for the playing of electronic games, such
as, or similar to, Microsoft’s Xbox 360, Sony’s PlayStation 3 or Nintendo’s Wii,
and including portable devices that are primarily marketed for the playing of
electronic games, such as Nintendo DS. “Game Console” excludes [**].
     1.11 “Improvements” means any improvements, enhancements, discoveries,
developments, inventions, modifications or derivative works, whether or not
patentable.
     1.12 “IP Core License Agreement” means the certain IP Core License
Agreement between the parties of even date herewith.
     1.13 “Licensable” means that, as of the Effective Date, AMD or any of its
Affiliates has the right to grant to Broadcom a license or other rights within
the scope of the rights granted to Broadcom under this Agreement, subject to the
scope of permissible sublicense rights granted to AMD, without such grant
(a) resulting in any breach or other violation of any obligation of AMD or any
of its Affiliates to any Third Party, or (b) resulting in any payment
obligations of AMD to any Third Party.
     1.14 “Mobile Devices” means battery-operated, handheld electronic personal
communication devices, such as, or similar to, cellular telephones, smart
phones, PDAs, or pagers, including such devices that are primarily marketed for
purposes other than playing electronic games, even if such devices incorporate
game-playing functionality, such as, or similar to, Apple’s iPhone or Research
In Motion’s Blackberry.
     1.15 “PCs” means x86 desktop, notebook or ultra-mobile personal computers.
     1.16 “PCTV Devices” means (a) computer cards and products that both
(i) tune, demodulate, process (including encoding, decoding and enhancing audio
and video data), record and/or display digital and analog broadcast television
signals, and provide related services such as electronic program guides, and
(ii) are included in a PC, or require a PC for operation, and (b) Software
operating on such computer cards and integrated circuits to the extent necessary
to provide the functionality described in clause (a)(i).
     1.17 “Retained Intellectual Property Rights” means the Intellectual
Property Rights (other than trademarks and Patents) owned or Licensable by AMD
or any of its Affiliates, that

3



--------------------------------------------------------------------------------



 



are not included in the Transferred Intellectual Property Rights, and that
(a) are used in, necessary for or primarily related to the Business or (b) cover
any of the Retained Technology. “Retained Intellectual Property Rights” do not
include any of AMD’s Intellectual Property Rights in or to its semiconductor
manufacturing Technology.
     1.18 “Retained Patents” means the claims of Patents owned or Licensable by
AMD or any of its Affiliates (other than the Transferred Patents) that
(a) without a license, would be infringed (or, with respect to patent
applications, would be infringed if such patent application were to issue as a
patent) by the design, development, use, manufacture, import, offer for sale,
sale, maintenance, support or other disposal of any Current Business Product,
Past Product or Roadmap Product or any Functional Block, including those Patents
listed on Exhibit A, or (b) cover any of the Retained Technology; provided that,
such Patents have a First Effective Filing Date on or before the Effective Date
(including, for clarity, all continuations, continuations-in-part, divisionals,
substitutions, reissues, reexaminations, and foreign counterparts that claim
priority to any such Patents, regardless of when filed or issued).
     1.19 “Retained Technology” means all Technology owned or Licensable by AMD
or any of its Affiliates (other than the Transferred Technology) that is used
in, necessary for or primarily related to the Business or the Past Products, any
Current Business Product, Roadmap Product or any Functional Block. “Retained
Technology” includes the Technology specifically listed on Exhibit B. For the
avoidance of doubt, “Retained Technology” does not include, except as
specifically listed on Exhibit B, (w) any of AMD’s proprietary semiconductor
manufacturing Technology; (x) any of the AMD Technology licensed under the IP
Core License Agreement; (y) except as licensed under the IP Core License
Agreement, any IP core, processor or product that operates as a [**] for use in
[**]; or (z) any processor core or product that (A) is able to execute the
object code of any AMD Processor, (B) substantially utilizes the instruction set
of any AMD Processor, (C) has a programmer’s model that is substantially
compatible with the programmer’s model of any AMD Processor, or (D) is a chipset
(Northbridge/Southbridge) for use with any AMD Processor.
     1.20 “Third Party” means any person or entity other than AMD or Broadcom or
any Affiliate of AMD or Broadcom.
     1.21 “Transferred Intellectual Property Rights” means the Intellectual
Property Rights (other than trademarks and Patents) transferred by AMD or its
Subsidiaries to Broadcom or its Subsidiaries pursuant to the APA.
     1.22 “Transferred Patents” means those Patents transferred by AMD or its
Subsidiaries to Broadcom or its Subsidiaries pursuant to the APA.
     1.23 “Transferred Technology” means the Technology transferred by AMD or
its Subsidiaries to Broadcom or its Subsidiaries in accordance with the APA.

4



--------------------------------------------------------------------------------



 



2. LICENSES
     2.1 Licenses to Broadcom.
          (a) AMD and its Affiliates hereby grant to Broadcom and its
Subsidiaries a perpetual, irrevocable, non-exclusive, worldwide, fully-paid,
royalty-free, non-transferable (except for certain assignments as provided in
Section 9.3 (Assignment)) license under the Retained Patents, without right of
sublicense, to design, develop, use, make, have made, import, export, offer to
sell, sell, support, maintain and otherwise dispose of:
               (i) any Current Business Product, Past Product, Roadmap Product,
Functional Block or Derivative, or
               (ii) any combination of the items described in clause (i) with
each other or with new or additional technology, but only to the extent of the
items described in clause (i) and not to any new or additional functionality
added to such items (other than Technology which Broadcom is permitted to use or
develop pursuant to the IP Core License Agreement; provided, however, that use
or development of such Technology is done in accordance with and remains subject
to the restrictions set forth in the IP Core License Agreement) or to the
remainder of any device or product in which such items may be incorporated.
For the avoidance of doubt, the restriction on sublicensing set forth above
shall not be interpreted to limit the sublicense rights granted under
Section 2.1(b) below; i.e., if a permitted sublicensee’s exercise of its
permitted sublicensed rights with respect to the Retained Technology would
necessarily infringe a Retained Patent(s), then Broadcom is permitted to grant a
sublicense under such Retained Patents solely to the extent necessary to enable
such sublicensee of such Retained Technology to exercise its permitted
sublicense rights in accordance with Section 2.1(b).
          (b) AMD and its Affiliates hereby grant to Broadcom and its
Subsidiaries (i) under the Retained Intellectual Property Rights, and (ii) to
the Retained Technology, a perpetual, irrevocable, worldwide, fully-paid,
royalty-free, non-transferable (except for certain assignments as provided in
Section 9.3 (Assignment)) license, with right of sublicense (but without further
right of sublicense by such sublicensee except to end users of products, solely
as necessary for such end users to use such products), to use, reproduce,
modify, make derivative works of, distribute and otherwise exploit the Retained
Technology, to design, develop, use, make, have made, import, export, offer to
sell, sell, support, maintain and otherwise dispose of products and to provide
services. Such license shall be (A) exclusive within the Broadcom Exclusive
Field (even as to AMD and its Affiliates), effective as of the Effective Date
and for three (3) years thereafter, and non-exclusive within the Broadcom
Exclusive Field effective after the third (3rd) anniversary of the Effective
Date, (B) non-exclusive within the AMD Exclusive Field, effective only after the
third (3rd) anniversary of the Effective Date, and (C) non-exclusive in all
fields, other than the Broadcom Exclusive Field and the AMD Exclusive Field,
effective as of the Effective Date.
          (c) The “have made” rights refer only to third party manufacturers or
other service providers solely for purposes of having products designed and/or
made on Broadcom’s or

5



--------------------------------------------------------------------------------



 



its Subsidiaries’ behalf and not to design and/or make products of their own
design or products made based upon the designs of Third Parties.
          (d) Broadcom shall have the exclusive right, but not the obligation,
to enforce and protect the Retained Intellectual Property Rights and Retained
Technology against infringement or misappropriation in the Broadcom Exclusive
Field arising during the three (3) year period after the Effective Date and may
bring and pursue an action to so enforce and protect such rights during or after
such three (3) year period. AMD, or its Affiliate, shall join as a party to any
action brought by Broadcom pursuant to such right, at Broadcom’s request and at
Broadcom’s expense (including for all reasonable attorneys’ fees and costs of
AMD or AMD’s Affiliates), in the event that an adverse party asserts, the court
rules or other laws then applicable provide, or Broadcom determines in good
faith, that a court lacks jurisdiction based on such AMD’s or such Affiliate’s
absence as a party in such action. If Broadcom lacks standing to bring such an
action in any jurisdiction, Broadcom shall have the right to direct AMD or its
Affiliate to initiate legal action to enforce the Retained Intellectual Property
Rights and Retained Technology, in accordance with Broadcom’s reasonable
instructions and AMD or such Affiliate, as applicable, shall initiate and pursue
such action in accordance with Broadcom’s instructions and at Broadcom’s expense
(including for all reasonable attorneys’ fees and costs of AMD or AMD’s
Affiliates). Broadcom shall retain or receive all recoveries obtained by either
party or their Affiliates from any action or settlement of any claim or action,
brought pursuant to this Section 2.1(d). Broadcom shall indemnify and hold AMD
and AMD’s Affiliates harmless from and against any liabilities, losses, damages,
costs and expenses, including reasonable attorneys’ fees and costs, incurred by
AMD and its Affiliates, and to promptly reimburse AMD and its Affiliates for any
such liabilities, losses, damages, costs and expenses, which are incurred by AMD
and its Affiliates, resulting from any actions undertaken by AMD and its
Affiliates requested by Broadcom pursuant to this Section 2.1(d); provided,
however, that Broadcom’s indemnification obligation hereunder (i) shall be
subject to, and shall not supersede in any way, AMD’s obligation to indemnify
Broadcom pursuant to the APA and Broadcom shall have no obligation to indemnify
AMD hereunder for any liability, loss, damage, cost or expense which is subject
to AMD’s obligation to indemnify Broadcom pursuant to the APA; and (ii) is
conditioned upon: (A) AMD providing Broadcom with prompt written notice of any
such liabilities, losses, damages, costs and expenses, or any Third Party claim
which could give rise to such liabilities, losses, damages, costs and expenses;
(B) Broadcom having sole control and authority with respect to the defense and
settlement of any such claim; and (C) AMD reasonably cooperating with Broadcom
in the defense of any such claim.
          (e) Broadcom shall not use or hire others to use or analyze any
Retained Technology that is not otherwise publicly available for the purposes of
determining if any features, functions or processes provided by the Retained
Technology are covered by any patents or patent applications owned by Broadcom
and then use that analysis to assert patent infringement claims against AMD.
     2.2 License to AMD.
          (a) Subject to the non-competition terms in Section 5.10(a) of the
APA, Broadcom and its Affiliates grant to AMD and AMD’s Subsidiaries under the
Transferred Patents, a perpetual, irrevocable, non-exclusive, worldwide,
fully-paid, royalty-free, non-

6



--------------------------------------------------------------------------------



 



transferable (except for certain assignments as provided in Section 9.3
(Assignment)) license, without right of sublicense, to use, make, have made,
import, support, maintain, offer to sell, sell, and otherwise dispose of
products (other than Current Business Products, Past Products and the Roadmap
Products). For the avoidance of doubt, the restriction on sublicensing set forth
above shall not be interpreted to limit the sublicense rights granted under
Section 2.2(b) below; i.e., if a permitted sublicensee’s exercise of its
permitted sublicensed rights with respect to the Transferred Technology would
necessarily infringe a Transferred Patent(s), then AMD is permitted to grant a
sublicense under such Transferred Patents solely to the extent necessary to
enable such sublicensee of such Transferred Technology to exercise its permitted
sublicense rights in accordance with Section 2.2(b).
          (b) Subject to the non-competition terms in Section 5.10(a) of the
APA, Broadcom and its Affiliates grant to AMD and AMD’s Subsidiaries (i) under
the Transferred Intellectual Property Rights (other than any Transferred
Intellectual Property Rights covering the Excluded Technology), and (ii) to the
Transferred Technology (other than the Excluded Technology), a perpetual,
irrevocable, non-exclusive, worldwide, fully-paid, royalty-free,
non-transferable (except for certain assignments as provided in Section 9.3
(Assignment)) license, with right of sublicense (in accordance with
Section 2.2(e)), to use, reproduce, modify, make derivative works of, and
distribute the Transferred Technology (other than the Excluded Technology), to
design, develop, use, make, have made, import, export, offer to sell, sell,
support, maintain and otherwise dispose of products and to provide services, in
each case other than in the Broadcom Exclusive Field.
          (c) The “have made” rights refer only to third party manufacturers or
other service providers solely for purposes of having products designed or made
on AMD’s or its Subsidiaries’ behalf and not to design or make products of their
own design or products made based upon the designs of Third Parties.
          (d) AMD shall not use or hire others to use or analyze any Transferred
Technology that is not otherwise publicly available for the purposes of
determining if any features, functions or processes provided by the Transferred
Technology are covered by any patents or patent applications owned by AMD and
then use that analysis to assert patent infringement claims against Broadcom.
          (e) AMD and its Subsidiaries may only sublicense any of the rights
granted under the Transferred Intellectual Property Rights and to the
Transferred Technology to the following (without any further right of
sublicense):

  (i)   any independent contractor or other Third Party service provider, solely
as necessary to enable such Third Party to provide services to or on behalf of
AMD or its Sublicensee, as applicable;     (ii)   AMD’s and its Subsidiaries’
OEMs and other customers solely as necessary to (A) facilitate collaborative
development with AMD or such AMD Subsidiary, as applicable, of products that
incorporate AMD products or components that AMD or its Subsidiaries are
commercializing or intending to commercialize, as well as the

7



--------------------------------------------------------------------------------



 



      manufacture, sale and support of any such resulting products; (B) fulfill
technology escrow rights to the extent required to secure business with
customers and consistent with escrow requirements applied to the Intellectual
Property Rights and Technology of AMD or its Subsidiary in the same products or
technology, if applicable; (C) fulfill second source rights to customers with
respect to a single Third Party for each such customer or product (in non-Source
Code form and only for products which are created by AMD or such Subsidiary
using the Transferred Technology as permitted under this Agreement), solely to
the extent required to secure business with such customer and consistent with
the second source requirements applied to the other products of AMD or such
Subsidiary, if applicable, sold to such customer; or     (iii)   end users of
products, solely as necessary for such end users to use such products.

     2.3 No Other Licenses and Rights. Except as expressly provided in this
Section 2, no other license or right is granted to the parties under this
Agreement, whether expressly or by implication, estoppel, statute or otherwise.
3. OWNERSHIP
     3.1 By AMD. As between the parties, AMD will retain all right, title and
interest, including all Intellectual Property Rights, in and to the Retained
Technology, in and to any Improvements to the Retained Technology made by or for
AMD or its Affiliates, and in and to any Improvements to the Transferred
Technology made by or for AMD or its Subsidiaries in the exercise of the
licenses granted to AMD and its Subsidiaries hereunder, subject only to (a) the
ownership of Broadcom and its Affiliates in the underlying Transferred
Technology, Transferred Patents and Transferred Intellectual Property Rights,
(b) the licenses granted hereunder and (c) the non-competition terms agreed to
by AMD pursuant to the APA. Unless otherwise agreed by the parties in writing,
AMD shall have no obligation to disclose or license to Broadcom any Improvements
to the Transferred Technology or to the Retained Technology, or to any
Intellectual Property Rights in, or to any Improvements to, the Transferred
Technology or the Retained Technology, made by or for AMD or its Affiliates.
     3.2 By Broadcom. As between the parties, Broadcom will retain all right,
title and interest, including all Intellectual Property Rights, in and to the
Transferred Technology, in and to any Improvements to the Transferred Technology
made by or for Broadcom or its Affiliates, and in and to any Improvements to any
of the Retained Technology hereunder made by or for Broadcom or its Subsidiaries
in the exercise of the licenses granted to Broadcom and its Subsidiaries
hereunder, subject only to (a) the ownership of AMD and its Affiliates in the
underlying Retained Technology, Retained Patents and Retained Intellectual
Property Rights and (b) the licenses granted hereunder. Unless otherwise agreed
by the parties in writing, Broadcom has no obligation to disclose or license to
AMD any Improvements to the Transferred Technology or to the Retained
Technology, or to any Intellectual Property Rights in, or to any

8



--------------------------------------------------------------------------------



 



Improvements to, the Transferred Technology or the Retained Technology, made by
or for Broadcom or its Affiliates.
4. DISCLAIMER
     4.1 Disclaimer of Warranties. EXCEPT AS EXPRESSLY SET FORTH IN THE APA,
(a) THE PARTIES ACKNOWLEDGE AND AGREE THAT ALL TECHNOLOGY PROVIDED HEREUNDER,
AND ALL INTELLECTUAL PROPERTY RIGHTS LICENSED HEREUNDER, ARE PROVIDED “AS IS,”
WITHOUT ANY WARRANTY OF ANY KIND; AND (b) WITHOUT LIMITING THE FOREGOING,
NEITHER PARTY MAKES ANY REPRESENTATION OR WARRANTY REGARDING THE TECHNOLOGY OR
INTELLECTUAL PROPERTY RIGHTS LICENSED UNDER THIS AGREEMENT, AND EACH HEREBY
EXPRESSLY DISCLAIMS ALL WARRANTIES OF ANY KIND, WHETHER EXPRESS, IMPLIED OR
STATUTORY, REGARDING THE INTELLECTUAL PROPERTY AND TECHNOLOGY LICENSED
HEREUNDER, INCLUDING ANY WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, TITLE, ENFORCEABILITY OR NON-INFRINGEMENT.
5. TERM; TERMINATION
     5.1 Term. The term of this Agreement is perpetual, with the licenses
surviving as long as the applicable Intellectual Property Rights exist.
     5.2 Termination. This Agreement may only be terminated by express mutual
written agreement of the parties in the form of an amendment to this Agreement.
6. ADDITIONAL OBLIGATIONS
     6.1 Additional Obligations with Regard to Patents.
          (a) Broadcom agrees, on behalf of itself and its Affiliates, to make
reasonably available to AMD and its Affiliates, or their counsel, on reasonable
advance written notice during normal business hours, inventors and other persons
previously employed by AMD or its Affiliates, who are Continuing Employees and
are employed by Broadcom or is Affiliates at the time of the request, for
interviews or testimony to assist in good faith in further prosecution,
maintenance, or litigation of all Retained Patents and Retained Intellectual
Property Rights, including the signing of documents related thereto. Any
reasonable attorneys’ fees and costs associated with such assistance shall be
borne by AMD, expressly excluding the value of the time of such personnel for
maintenance or prosecution, but, with respect to litigation, including the value
of the time of such personnel, as well as reasonable attorneys’ fees associated
with such personnel’s participation in litigation on behalf of AMD, as agreed
upon in advance in writing by AMD and Broadcom in good faith.
          (b) AMD agrees, on behalf of itself and its Affiliates, to make
reasonably available to Broadcom and its Affiliates, or their counsel, on
reasonable advance written notice during normal business hours, inventors and
other persons employed by AMD or its Affiliates at the time of the request, for
interviews or testimony to assist in good faith in further prosecution,

9



--------------------------------------------------------------------------------



 



maintenance, or litigation of all Transferred Patents and Transferred
Intellectual Property Rights, including the signing of documents related
thereto. Any reasonable attorneys’ fees and costs associated with such
assistance shall be borne by Broadcom, expressly excluding the value of the time
of such personnel for maintenance or prosecution, but, with respect to
litigation, including the value of the time of such personnel, as well as
reasonable attorneys’ fees associated with such personnel’s participation in
litigation on behalf of Broadcom, as agreed upon in advance in writing by AMD
and Broadcom in good faith.
     6.2 No Other Obligation. Except as expressly set forth in Section 2.1(d),
neither party shall have any obligation hereunder to institute or maintain any
action or suit against third parties for infringement or misappropriation of any
Intellectual Property Right in or to any Technology licensed to the other party
hereunder, or to defend any action or suit brought by a Third Party that
challenges or concerns the validity of any of such rights or that claims that
any Technology licensed to the other party hereunder infringes or constitutes a
misappropriation of any Intellectual Property Right of any Third Party.
     6.3 No Obligation to Obtain or Maintain Rights in Technology. Except as
otherwise set forth herein, in the APA or any agreement or document referenced
in the APA, no party shall be obligated under this Agreement to provide the
other parties with any technical assistance or to furnish the other parties
with, or obtain, any documents, materials or other information or Technology.
     6.4 No Obligation to Obtain Or Maintain Patents. No party is obligated to
(i) file any patent application, or to secure any patent or patent rights or
(ii) to maintain any patent in force.
7. CONFIDENTIALITY
     7.1 Restrictions on Use of Confidential Information. All Confidential
Information shall not be distributed, disclosed, or disseminated in any way or
form by the receiving party to anyone except its own, and its Affiliates’ and
permitted sublicensees’, employees, contractors, customers and business partners
who have a reasonable need to know such Confidential Information and who have
been advised of the confidential nature and required to observe the terms and
conditions hereof or of terms substantially similar to these confidentiality
provisions; nor shall Confidential Information be used by the receiving party
for its own purpose, except for the purposes of exercising its rights or
fulfilling its obligations under this Agreement or any permitted sublicense. The
recipient shall treat all of the disclosing party’s Confidential Information
with the same degree of care as the recipient accords to recipient’s own
Confidential Information, but not less than reasonable care. The recipient shall
immediately give notice to the disclosing party of any unauthorized use or
disclosure of disclosing party’s Confidential Information. The recipient shall
assist the disclosing party in remedying any such unauthorized use or disclosure
of the disclosing party’s Confidential Information. AMD agrees that during the
three (3) year period in which Broadcom is granted an exclusive license under
Section 2.1(b) above, AMD and its Affiliates will not publicly disclose the
Retained Technology in a manner that would result in a loss of trade secret
status for the material trade secret aspects of the [**] as of the Effective
Date for Broadcom’s use of the [**] in accordance with the license rights
Broadcom receives to such Retained Technology under Section 2.1(b).
Notwithstanding the

10



--------------------------------------------------------------------------------



 



foregoing, AMD or its Affiliates may publish a non-confidential programming
guide that details registers and microcode APIs applicable to the [**] so that
developers may develop drivers and other applicable software to configure their
devices and access those of AMD’s or its Affiliates’ products, the design,
development, use, manufacture, having manufactured, importation, export,
offering to sell, sale, support, maintenance or other disposal of which do not
violate any exclusive license granted to Broadcom hereunder.
     7.2 Exceptions. The obligation not to disclose information under
Section 7.1 hereof shall not apply to information that, as of the Effective Date
or thereafter, (a) was in the public domain or otherwise publicly known at or
subsequent to the time such Confidential Information was communicated to
recipient by the disclosing party through no fault of the recipient; (b) other
than with respect to Transferred Technology, was rightfully in the recipient’s
possession free of any obligation of confidence at or subsequent to the time
such Confidential Information was communicated to the recipient by the
disclosing party; (c) was developed by employees or agents of the recipient
independently of and without reference to any of the disclosing party’s
Confidential Information; or (d) was communicated by the disclosing party to a
Third Party free of any obligation of confidence.
     7.3 Confidentiality of Agreement and Permitted Disclosures. Except as
expressly provided herein, each party agrees that the terms and conditions of
this Agreement shall be treated as confidential and that neither party will
disclose the terms or conditions of this Agreement to any third party without
the prior written consent of the other party, provided, however, that each party
may disclose the terms and conditions of this Agreement and the other party’s
Confidential Information to the extent necessary: (a) as required by any court
or other governmental body; (b) as otherwise required by law (including the
rules and regulations of any stock exchange) or expressly permitted under this
Agreement; (c) in confidence to such party’s legal counsel, accountants, and
other professional advisors; (d) in confidence, to banks, investors and other
financing sources and their advisors; (e) in connection with the enforcement of
this Agreement or exercise of rights under this Agreement; or (f) in confidence,
in connection with an actual or prospective merger or acquisition or similar
transaction. With respect to disclosure required by a court, governmental order
or otherwise required by law, the party required to so disclose shall (i) to the
extent not prohibited, provide prior notification of such impending disclosure
to the other party, (ii) use all reasonable efforts to preserve the
confidentiality of the terms of this Agreement in complying with such required
disclosure, including obtaining a protective order to the extent reasonably
possible, and (iii) not be relieved of its obligation of confidentiality and
non-use of such disclosed information for any other purpose. Further, all other
individuals and/or entities receiving Confidential Information pursuant to
subsections (c) through (f) must have signed a written non-disclosure agreement
protecting the Confidential Information in accordance with terms in this
Agreement, or with respect to attorneys and other professional advisors, be
bound by ethical obligations to protect the Confidential Information.
     7.4 Duration. The obligations of the parties set forth in this Section 7
with respect to the protection of Confidential Information shall remain in
effect for five (5) years after (a) the Effective Date, with respect to
Confidential Information of one party that is known to or in the possession of
the other party as of the Effective Date, or (b) the date of disclosure, with
respect to Confidential Information that is disclosed by the one party to the
other party after the Effective Date, provided, however, that the obligations of
the parties set forth in this Section 7 with respect

11



--------------------------------------------------------------------------------



 



to the protection of Confidential Information that is Source Code or that
otherwise constitutes or is treated as of the Effective Date by the disclosing
party as a trade secret shall remain in effect perpetually, subject only to the
exceptions in Section 7.2.
8. LIMITATION OF LIABILITY
TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AND EXCEPT FOR BREACHES OF
CONFIDENTIALITY OBLIGATIONS, OR BREACHES OF LICENSE OR FIELD RESTRICTIONS, IN NO
EVENT SHALL A PARTY BE LIABLE UNDER THIS AGREEMENT TO THE OTHER PARTY OR TO ANY
PARTY CLAIMING THROUGH OR UNDER ANOTHER PARTY, FOR ANY LOST PROFITS, OR FOR ANY
INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES, WHETHER IN AN ACTION IN
CONTRACT, TORT (INCLUDING STRICT LIABILITY), BASED ON A WARRANTY, OR OTHERWISE,
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT, EVEN IF SUCH PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
9. MISCELLANEOUS PROVISIONS
     9.1 Governing Law; Venue. This Agreement and any disputes hereunder shall
be governed by and construed in accordance with the domestic laws of the State
of California, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of California or any other jurisdiction)
that would cause the application of laws of any jurisdiction other than those of
the State of California. Any dispute, claim or controversy arising out of this
Agreement shall be submitted to the exclusive jurisdiction and venue in the
federal and state courts located in and serving Santa Clara County, California.
Notwithstanding the foregoing, in the event that any dispute, claim or
controversy arising out of this Agreement also involves a dispute, claim or
controversy arising out of the APA, the governing law and dispute resolution
provisions of the APA shall govern all such disputes, claims and controversies.
     9.2 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given when delivered in person, by
telecopy with answer back, by express or overnight mail delivered by a
nationally recognized air courier (delivery charges prepaid), by registered or
certified mail (postage prepaid, return receipt requested) or by e-mail with
receipt confirmed by return e-mail to the respective parties as follows:
     if to AMD:
Advanced Micro Devices, Inc.
7171 Southwest Parkway
Austin, Texas 78735
Attention: General Counsel
Fax: (512) 602-4999

12



--------------------------------------------------------------------------------



 



     if to Broadcom:
Broadcom Corporation
5300 California Ave.
Irvine, California 92617
Attention: General Counsel
Fax: (949) 926-9244
or to such other address as the party to whom notice is given may have
previously furnished to the other in writing in the manner set forth above. Any
notice or communication delivered in person shall be deemed effective on
delivery. Any notice or communication sent by e-mail, telecopy or by air courier
shall be deemed effective on the first Business Day following the day on which
such notice or communication was sent. Any notice or communication sent by
registered or certified mail shall be deemed effective on the third Business Day
following the day on which such notice or communication was mailed.
     9.3 Assignment. In addition to the sublicense rights enumerated in
Section 2.1 and Section 2.2, in the event of a sale of any portion of the
business of either party that utilizes the license granted hereby, either party
may grant sublicenses to the purchaser of such portion of the business
(including as to AMD, AMD’s handheld business unit) to be used by such purchaser
solely in connection with the business sold to the purchaser and not for any
other business. No party may, directly or indirectly, in whole or in part,
whether voluntarily or involuntarily or by operation of law or otherwise, assign
or transfer this Agreement and the rights granted to it hereunder without the
other party’s prior written consent, which consent may be granted or refused at
the other party’s sole discretion. Notwithstanding the foregoing, either party
may assign this Agreement and the rights granted to it hereunder, subject to its
obligations, to a successor in interest, without the consent of the other party,
upon any merger, acquisition, reorganization, change of control, or sale of all
or substantially all of the assets or business of such party or the sale of all
or substantially all of the assets or the business related to the Intellectual
Property Rights and Technology licensed to such party under this Agreement, to
be used by the successor solely in connection with the business sold to the
successor and not for any other business. Any assignment in violation of this
Section shall be null and void from the beginning, and shall be deemed a
material breach of this Agreement. AMD shall not assign, transfer or otherwise
divest any right, title or interest in or to Retained Technology, Retained
Intellectual Property Rights or Retained Patents unless (a) such assignment,
transfer or other divestiture is subject to all of the rights granted to
Broadcom under this Agreement, and (b) the Person(s) to whom such right, title
or interest is transferred is informed in writing, on or before the
effectiveness of such assignment, transfer or divestiture, of the rights granted
to Broadcom under this Agreement.
     9.4 Relationship Between Parties. Broadcom and AMD shall at all times and
for all purposes be deemed to be independent contractors and neither party, its
Affiliates, nor either party’s or its Affiliates’ employees, representatives,
subcontractors or agents, shall have the right or power to bind the other party.
This Agreement shall not itself create or be deemed to create a joint venture,
partnership or similar association between Broadcom and AMD or either party’s or
its Affiliates’ employees, representatives, subcontractors or agents.

13



--------------------------------------------------------------------------------



 



     9.5 Third Party Beneficiaries. The terms and provisions of this Agreement
are intended solely for the benefit of Broadcom and its Subsidiaries, on the one
hand, and AMD and its Subsidiaries, on the other hand. It is not the intention
of the parties to confer third-party beneficiary rights upon any other person or
entity, and this Agreement does not (shall not be construed to) confer any right
or cause of action in, upon or on behalf of any other person or entity, and no
person or entity (including any of employee or former employee of any of the
parties) other than Broadcom or its Subsidiaries and AMD or its Subsidiaries
shall be entitled to rely on any provision of this Agreement in any action
proceeding, hearing or other forum.
     9.6 Severability. In the event that any clause, sub-clause or other
provision contained in this Agreement shall be determined by any competent
authority to be invalid, unlawful or unenforceable to any extent, such clause,
sub-clause or other provision shall to that extent be severed from the remaining
clauses and provisions, or the remaining part of the clause in question, which
shall continue to be valid and enforceable to the fullest extent permitted by
law.
     9.7 No Waiver; Remedies Cumulative. Failure or neglect by a party to
enforce at any time any of the provisions hereof shall not be construed nor
shall be deemed to be a waiver of such party’s rights hereunder nor in any way
affect the validity of the whole or any part of this Agreement nor prejudice
such party’s rights to take subsequent action. All rights and remedies conferred
under this Agreement or by any other instrument or law shall be cumulative and
may be exercised singularly or concurrently.
     9.8 Amendment. Any term of this Agreement may be amended, modified,
rescinded, canceled or waived, in whole or in part, only by a written instrument
signed by each of the parties’ authorized representatives or their respective
permitted successors and assigns. Any amendment or waiver effected in accordance
with this Section shall be binding upon the parties and their respective
successors and assigns.
     9.9 Counterparts. This Agreement may be executed in two or more
counterparts, all of which, taken together, shall be considered to be one and
the same instrument.
     9.10 Headings; Construction. The headings to the clauses, sub-clauses and
parts of this Agreement are inserted for convenience of reference only and are
not intended to be part of or to affect the meaning or interpretation of this
Agreement. The terms “this Agreement,” “hereof,” “hereunder” and any similar
expressions refer to this Agreement and not to any particular Section or other
portion hereof. The parties hereto agree that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party will not
be applied in the construction or interpretation of this Agreement. As used in
this Agreement, the words “include” and “including,” and variations thereof,
will be deemed to be followed by the words “without limitation” and “discretion”
means sole discretion.
     9.11 Entire Agreement. With the exception of the APA and the Ancillary
Agreements, this Agreement (including its Exhibits, each of which are
incorporated herein by this reference) supersedes any arrangements,
understandings, promises or agreements made or existing between the parties
hereto prior to or simultaneously with this Agreement with respect to the
subject matter hereof and thereof and constitutes the entire understanding
between the

14



--------------------------------------------------------------------------------



 



parties hereto with respect to the subject matter hereof, except for the Project
Addendum and Exclusivity Agreement, which shall continue as set forth in
Section 5.2 of the APA.
     9.12 Statement of Intent With Respect to Bankruptcy. Each party’s rights
under this Agreement are perpetual, irrevocable, and nonexecutory,
notwithstanding any other provision of this Agreement or any other contract, and
to the maximum extent permitted by applicable law. In the event of the
commencement of a bankruptcy proceeding by or against a party, the license grant
to the other party in Article 2 shall continue in full force and effect. Under
no circumstances shall the other party’s exercise of the rights granted to it in
Article 2 ever be construed as an infringement of the licensor party’s rights in
the Retained Patents, the Retained Intellectual Property Rights, the Retained
Technology, the Transferred Patents, the Transferred Intellectual Property
Rights or the Transferred Technology, as applicable. In the event that a
bankruptcy court or other court of competent jurisdiction ever determines by
final judgment that this Agreement is executory, despite every intention and
effort by the parties to negotiate and document nonexecutory rights for the
other party, and without implying any acceptance of the rejected concept that it
is legally impossible to create such a nonexecutory license for Intellectual
Property Rights or Technology, all rights and licenses granted under or pursuant
to this Agreement are, and shall otherwise be deemed to be, for purposes of
Section 365(n) of the U.S. Bankruptcy Code, licenses of rights to “intellectual
property” as defined under Section 101 of the U.S. Bankruptcy Code and the APA
is an agreement “supplemental to” this license. Furthermore, in such an event,
the parties agree that each party, as a licensee of rights under this Agreement,
shall retain and may fully exercise all of its rights and elections under the
U.S. Bankruptcy Code and other applicable law, including any right by such party
to specific performance of this Agreement, since each party acknowledges and
agrees that the Retained Patents, Retained Intellectual Property Rights,
Retained Technology, Transferred Patents, Transferred Intellectual Property
Rights and Transferred Technology are unique and that rejection of the license
will cause the other party irreparable harm for which its legal remedies are
inadequate; provided, however, nothing herein shall be deemed to constitute a
present exercise of such rights and elections.
     9.13 Export. In recognition of U.S. and non-U.S. export control laws and
regulations, each party agrees that it will not export, or transfer for the
purpose of re-export, any product, technical data received hereunder or any
product produced by use of such technical data, including processes and
services, (each, an “Exported Product”), in violation of any U.S. or non-US
regulation, treaty, executive order, law, statute, amendment or supplement
thereto. Further, neither party will export an Exported Product to any
prohibited or embargoed country or to any denied, blocked, or designated person
or entity as mentioned in any such U.S. or non-US regulation, treaty, executive
order, law, statute, amendment or supplement thereto.
[Balance of page intentionally left blank.]

15



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have signed this Intellectual Property
Cross-License Agreement effective as of the Effective Date.

            ADVANCED MICRO DEVICES, INC.
      By:   /s/ Harry A. Wolin         Name:   Harry A. Wolin        Title:  
Sr. Vice President, General
Counsel & Secretary     

SIGNATURE PAGE TO IP CROSS LICENSE

 



--------------------------------------------------------------------------------



 



            BROADCOM CORPORATION
      By:   /s/ Scott A. McGregor         Name:   Scott A. McGregor       
Title:   President and Chief Executive Officer     

SIGNATURE PAGE TO IP CROSS LICENSE

 



--------------------------------------------------------------------------------



 



EXHIBIT A
LIST OF MATERIAL RETAINED PATENTS

                              Application   Filing   Publication /   Publication
/ Title   Country   No.   Date   Patent No.   Issue Date
[**]
  [**]   [**]   [**]   [**]   [**]

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
A total of 6 pages have been omitted pursuant to a request for confidential
treatment.
[**]

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
LIST OF MATERIAL RETAINED TECHNOLOGY
Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
A total of 4 pages have been omitted pursuant to a request for confidential
treatment.
[**]

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
EXCLUDED TECHNOLOGY
[**]

C-1